64 B.R. 807 (1986)
In re ESTATE OF Claude Warren PATTERSON, Deceased Debtor.
Bankruptcy No. 1-86-00853.
United States Bankruptcy Court, W.D. Texas, Austin Division.
September 9, 1986.
William C. Davidson, Austin, Tex., for debtor.


*808 SUA SPONTE ORDER DISMISSING FOR WANT OF JURISDICTION
R. GLEN AYERS, Bankruptcy Judge.
On August 29, 1986, this case was filed in the Austin Division of this Court. Ordinarily, a court should not engage in the practice of sua sponte dismissal absent notice and an adequate opportunity to be heard. See, In re Little Creek Development Co., 779 F.2d 1068 (5th Cir.1986). However, where it is clear as a matter of law that this Court can have no jurisdiction over this Debtor, sua sponte dismissal is clearly appropriate. See, In re J.M. Check Cashing Corp., 49 B.R. 273, 278 (Bankr.E. D.N.Y.1985).
Under 11 U.S.C. § 109(e), only a "person" eligible to file a Chapter 7 proceeding under 11 U.S.C. § 109(b) (except stock and commodity brokers but including railroads) may file Chapter 11.
"Person" is defined at 11 U.S.C. § 101(33) to include individuals, partnerships and corporations. All other legal entities are not "persons." Estates and other "non-persons" are considered "entities." 11 U.S.C. § 101(14).
Estates are not "persons." See, In re Jarrett, 19 B.R. 413, 6 C.B.C.2d 496 (Bankr.M.D.N.C.1982) and In re Estate of Brown, 16 B.R. 128 (Bankr.Ct.D.C.1981). They are not eligible for relief under Title 11, U.S.C. Therefore, this Court has no jurisdiction over this entity and this case must be dismissed.
It is therefore ORDERED, ADJUDGED and DECREED that this case be dismissed sua sponte for want of jurisdiction.